IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41158
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE SAMUEL FLORES-IGLESIAS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-99-CR-99-1
                       --------------------
                         October 19, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Jose Samuel Flores-Iglesias (Flores)

appeals his conviction for illegal reentry after deportation

pursuant to 8 U.S.C. § 1326(a) and (b)(2).    Flores alleges his

underlying deportation proceeding violated his Fifth Amendment

right to due process.

     Flores concedes that the only issue raised in his appeal is

foreclosed by our opinion in United States v. Benitez-

Villafuerte, 186 F.3d 651, 657-60 (5th Cir. 1999), cert. denied,

120 S. Ct. 838 (2000), but states that he wishes to preserve the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41158
                               -2-

issue for review by the United States Supreme Court.   Benitez-

Villafuerte is binding on the panel considering this appeal.     See

United States v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).   We

affirm the judgment of the district court.

     AFFIRMED.